

Exhibit 10.1


THIRD AMENDMENT TO AGREEMENT


This Third Amendment to Agreement (this “Amendment”) is made and entered into to
be effective as of August 29, 2008, by and among Las Vegas Gaming, Inc., a
Nevada corporation (the “Company”), and IGT, a Nevada corporation (“IGT”).


WHEREAS, the Company and IGT are party to the Agreement dated July 17, 2008 (the
“Original Agreement”), as amended by the First Amendment to Agreement dated
August 15, 2008 and the Second Amendment to Agreement executed on August 21,
2008 to be effective as of August 15, 2008 (together with the Original
Agreement, the “Agreement”), pursuant to which IGT advanced $1,500,000 to the
Company; and
 
WHEREAS, the Company and IGT desire to further amend the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
 
1.           Defined Terms.  All capitalized terms in this Amendment not
otherwise defined herein have the meaning ascribed to such terms in the
Agreement.  Unless otherwise specified, all section references in this Amendment
refer to sections of the Agreement.
 
2.           Amendments.  The Company and IGT agree to amend the Agreement as
follows:
 
a.           Finalization of Terms.  Section 2(i) of the Agreement is hereby
amended by deleting the first two sentences of such Section as they currently
appear in the Agreement in their entirety and replacing such sentences with the
following:
 
“In the event that IGT and the Company do not execute definitive agreements
concerning the Settlement by September 10, 2008, then on October 30, 2008 (a)
the Company will issue to IGT 750,000 shares of its common stock, par value
$.001 per share, such shares to be duly authorized and validly issued and
evidenced by a duly and validly executed share certificate delivered to IGT on
such date, and (b) IGT will have the rights set forth below.  If at any time
after September 10, 2008, the Company determines to take any action to license
or otherwise dispose of any interest in any or all patents owned or controlled
by the Company that have one or more claims covering the Company’s
PlayerVision-related hardware and firmware (“PVT”) based on the Company’s
currently existing technology and patent pool, the Company will first undertake
good faith negotiations to enter into an exclusive license with IGT or its
designated affiliate on commercially reasonable terms.”
 
b.           Exclusivity.  Section 11 of the Agreement is hereby amended by
deleting the first sentence of such Section as it currently appears in the
Agreement in its entirety and replacing such first sentence with the following:
 

 
 

--------------------------------------------------------------------------------

 



 
“Except as provided below with respect to the Adline Media, LLC transaction, the
Company hereby covenants and agrees that prior to September 10, 2008 (a) it will
not, and will not permit any of its Affiliates (as defined below) to, initiate,
solicit or encourage (including by way of furnishing information or assistance),
or take any other action to facilitate, any inquiries or the making of any
proposal relating to, or that may reasonably be expected to lead to, any
Competing Transaction (as defined below), or enter into discussions or negotiate
with any Person (as defined below) in furtherance of such inquiries or to obtain
a Competing Transaction, or endorse or agree to endorse any Competing
Transaction, or authorize or permit any of the directors, managers, officers or
employees of the Company or any investment banker, financial advisor, attorney,
accountant or other representative retained by any member of the Company or any
Affiliate of any member of the Company to take any such action; and (b) the
Company will promptly notify IGT of all relevant terms of any such inquiries and
proposals received by any member of the Company, any Affiliate of any member of
the Company or any such director, manager, officer, employee, investment banker,
financial advisor, attorney, accountant or other representative relating to any
of such matters, and if such inquiry or proposal is in writing, the Company will
promptly deliver or cause to be delivered to IGT a copy of such inquiry or
proposal.”
 
3.           Continuation of the Agreement.  Except as otherwise expressly set
forth herein, all other terms and conditions of the Agreement remain in full
force and effect without modification.
 
4.           Governing Law; Jurisdiction.  THIS AMENDMENT WILL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
when taken together, will constitute one and the same instrument.
 
6.           Invalidity.  In the event that any one or more of the provisions
contained in this Amendment or in any other instrument referred to herein is,
for any reason, held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability will not affect any other provision of this Amendment or any
other such instrument.
 
7.           Interpretation.  The headings contained in this Amendment are for
ease of reference only and shall not affect the meaning or interpretation of
this Amendment.
 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
- 2 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AMENDMENT TO
 BE DULY EXECUTED AND DELIVERED AS OF THE DATE FIRST
ABOVE WRITTEN.
 


 
LAS VEGAS GAMING, INC.
 
By: /s/ Jon Berkley                                  
 
Name: Jon Berkley                                   
 
Title: CEO                                                  




IGT
 
By: /s/ Mark Hettinger                             
 
Name: Mark Hettinger                             
 
Title: Exec. Dir. Corp. Strategy               


 





 
- 3 -

--------------------------------------------------------------------------------

 
